    Case 1:19-cr-00139-RJD Document 57 Filed 12/20/19 Page 1 of 2 PageID #: 169




                                     MEMORANDUM TO
                          THE HONORABLE RAYMOND J. DEARIE
                X'
    IN CLERK'S or> '         UNITED STATES DISTRICT JUDGE
us DISTRICT CO'. R
                                                                             RE: Andre Wilbum
^     dec 20 2018                                                    DOCKET #: 19-CR-139-04
                                                           FOR SENTENCE:January 22,2020
BROOKLYixi OFr?

                       REOUEST FOR SENTENCE ADJOURNMENT



 On October 24,2019,the defendant pled guilty before Magistrate Judge Lois Bloom to Access
 Device Fraud, in violation of 18 U.S.C. §§ 1029(a)(5) and 1029(c)(l)(A)(ii), and Aggravated
 Identity Theft, in violation of 18 U.S.C. §§ 1028A(a)(l) and 1028A(b). The case was
 subsequently referred to the United States Probation Department for a presentence investigation,
 and assigned to U.S. Probation Officer Angelica Deniz.

 As noted above, the sentence date is January 22, 2020. Due to the conflicting schedules of
 Defense Counsel and the undersigned officer, the presentence interview has not yet been
 conducted. As a result, the presentence investigation has been delayed. The interview is
 scheduled for January 7, 2020, and thereafter, his personal history will need to be investigated
 thoroughly, given his ties to the community. In light ofthe above-noted sentence date, and in
 order to provide the Government and Defense Counsel with ample time to respond to the
 presentence report following disclosure, we respectfully request an adjournment ofthe sentence
 date until March 2020 or thereafter. We apologize for any inconvenience.


                                              RESPECTFULLY SUBMITTED:

                                              VITA QUARTARA
                                              ACTING CHIEF U.S. PROBATION OFFICER

 Prepared by:                                 Approved by:



 Angelica ueniz                              Mary Ann Betts
 U.S. Probation Officer                      Supervisory U.S. Probation Officer
 (347)534-3755                               (347)534-3730

 November 25,2019




                                         RDia^lR
    Case 1:19-cr-00139-RJD Document 57 Filed 12/20/19 Page 2 of 2 PageID #: 170




X        Adjournment Request Granted


         Adjournment Request Denied


New Sentence Date/Special Instructions: /]/OR I I I     0        ^ 11 >




    s/ RJD
The                        . Dearie                    Date     /
Unites          fstrict Judge



cc:

Virginia Nguyen, Esq.
Assistant United States Attorney

James Darrow, Esq.
Defense Counsel
